﻿Please accept our warm congratulations, Mr. President, on your election to the presidency of the thirty-fifth session of the General Assembly. In sharing in the assurances of appreciation of your own merits, achievements and experience that have been addressed to you from this rostrum, I should like, as representative of Poland, to underscore your personal contribution to the preparation of the process of normalization and development of relations between the Polish People's Republic and the Federal Republic of Germany. We join in the good wishes already expressed that, under your Presidency, the present session will bring about propitious and beneficial results.
50.	We convey our feelings of high esteem and gratitude to Mr. Salim Ahmed Salim, the outgoing President of the General Assembly, who used all his talents, dedication and efficiency in guiding its work.
51.	As always, we follow with appreciation the tireless and dedicated activity of the Secretary General of the Organization, Mr. Kurt Waldheim, and the efforts he makes with a view to solving complex international problems.
52.	We are pleased to be able to welcome in our midst today the newly admitted State, Saint Vincent and the Grenadines. May we also reiterate how much we rejoice at the birth of a newly independent State in Africa, Zimbabwe. Their accession to independence and unanimous admission to the Organization mark further progress in the great historic process of decolonization, of which Poland was and continues to be a consistent proponent. We wish the new States every success in building their respective statehoods and in their socioeconomic development.
53.	Each year the interval between the sessions of this august forum brings new phenomena, new issues and new experiences in the life of individual nations and of the entire international community. We are meeting here, among the representatives of 154 States, in order to draw appropriate conclusions from them. These conclusions must first and foremost be consistent with the purposes which we have ourselves enshrined in the Charter of the United Nations— the maintenance of peace, the strengthening of international security and the establishment of conditions for the creative development of all nations.
54.	The recent past has brought profound experiences to the people of Poland. We assess them in the context of our entire post-war development, in the perspective of the 35 years which have passed since the victory over Nazism, paid for dearly with irreplaceable lives, and since the emergence of the People's Republic of Poland. During that period, through a gigantic effort of our people, we have rebuilt our country from the ravages of war, entered the road towards the all-embracing progress of our homeland, ensured full employment for all our citizens and created universal and free access to education at all levels, to culture and to health care.
55.	In the complex process of our socioeconomic development, we have not escaped difficulties, whether objective or subjective. We tackle and solve them with all openness and consideration, within the framework of what constitutes our nation's indisputable record of accomplishment, in accordance with our principles, our political system and the socialist rule of law, in the name of consolidating the unity of the people in the effort for the common good.
56.	Our independent existence, sovereign development and lasting security are inseparably bound up with the strengthening of socialist Poland, which is linked through friendship and alliance with the Soviet Union and is a strong component of the community of socialist States. Precisely such a Poland, an important factor of stabilization and peace in Europe, will continue to be fully committed to its role of co-maker of permanent security on our continent and an active contributor to efforts towards peaceful and equitable cooperation throughout the world. Such a Poland is and will remain a consistent advocate of a broad dialogue and many-sided cooperation with States having different socio-political systems, on the basis of the record so far accomplished in this field, in keeping with the principles of peaceful coexistence.
57.	We come to the present session faithful to the principles and purposes on which Poland's foreign policy has invariably been based throughout the entire post-war period. They include the struggle for the peace and security of the nations of Europe and of the world, the consolidation of detente and the development of comprehensive international cooperation.
58.	We have been witnessing lately numerous threats and tensions in international relations. Their underlying causes are varied and complex. Together with our allies, we have been pointing out for years—and, last May, we most forcefully reaffirmed this in the declaration of States parties to the Warsaw Treaty —that the main threat to peace and detente lies in the arms race, encouraged as it is by cold war circles and by military and industrial complexes, and in the attempts to revive a policy based on a position of strength.
59.	The sources of evil include, moreover, all vestiges of colonialism and neo-colonial forms of domination and interference and the practice of apartheid and various forms of racism and racial discrimination, which continue to breed tensions not only on a regional but also on a global scale.
60.	The economic difficulties, and the energy problems in particular, which the world is now experiencing, combined with policies of protectionism, differences in the level of economic development and mounting demographic problems, are further important indicators of the present state of the world.
61.	Many statesmen believe that mankind has come to a crossroads. Our Polish experience of history and the vital interests of all nations generate a desire that the world follow a road based on peaceful coexistence, strengthening of mutual understanding and just, equitable cooperation and on the implementation of the noble, humanistic purposes of the Charter of the United Nations. It cannot, however, be based on the escalation of dangerous and costly armaments, the incitement of mutual distrust and the creation of ever new tensions.
62.	We firmly believe that, despite pressures brought to bear by imperialism, the world will choose the road of peaceful development. We are fortified in this conviction by the positive experience and achievements of the years that have passed. For no sensible person can deny that the time which separates us from the most ferocious of wars, the time during which it proved possible to avert a global conflict, has brought much good to the nations of all continents. Indeed, would it have otherwise been possible to pursue the policy of active peaceful coexistence of States with different political systems and to continue detente and extensive cooperation between them? Would the social progress achieved in many States have been possible? Would the entire process of decolonization and of the economic development of many regions of the world have proved feasible?
63.	The positive impact upon European relations of the process of constructive transformations between East and West, especially in the past decade, can hardly be denied. The signatories of the Final Act of the Conference on Security and Cooperation in Europe can be credited with important accomplishments in peaceful cooperation.
64.	Poland was one of the initiators of this process. We have been fully involved in the action to ensure its success. We know full well what a difficult task it was and how many obstacles had to be overcome on the road to detente. In this process there was and still is room for positive action by each and every State, irrespective of its socioeconomic system, size or potential. Poland, together with its allies, advances consistently towards the goal of building strong foundations of peace and security and establishing an infrastructure of all-round cooperation in Europe. We invariably favour the broadest possible dialogue with all States. Our contribution to European politics can be illustrated by the traditional relations between Poland and France, which might serve as a good example of relations between States with different political systems. Ten years ago we concluded a treaty with the Federal Republic of Germany on the basis of which we have developed the process of normalization of our mutual relations. Basing ourselves upon the historic Final Act of Helsinki, we have further developed the dialogue and cooperation with its signatories—all European States, the United States and Canada. We shall follow this course consistently.
65.	Our concern for the fate of European detente and world peace and security has been reflected, in the present difficult period, in a number of initiatives and specific actions. Along with our allies, we have elaborated many constructive proposals with a view to easing and eliminating tensions in Europe and the world at large. At a time when the policy of detente was being threatened, we were among those who were doing their utmost to preserve contacts and dialogue in relations between East and West.
66.	This year marks the tenth anniversary of the adoption by the General Assembly of the Declaration on the Strengthening of International Security. It provides a good opportunity to reflect on what we have attained and on what still remains to be done to give effect to its provisions. We can say with a full sense of responsibility: there is no such thing as a situation on which it is too complicated to take up or resume a dialogue, to seek constructive solutions, as long as all the parties are ready to demonstrate the indispensable political will, stemming from an understanding of the vital significance of the most important matters, namely, the maintenance of international peace and security and respect for the sovereign rights of nations.
67.	In the struggle for peace, all rational, constructive initiatives count. We note with genuine satisfaction that, in response to tensions and threats, broadly representative social forces which come out in support of protecting and continuing detente and halting the arms race are becoming more active. This is, in fact, becoming a preoccupation of many people of great wisdom and goodwill. We highly value the words of Pope John Paul II on the supreme question of peace for mankind.
68.	We consider the consolidation of detente and the prevention of a new escalation of the arms race to be most urgent at present. These two component questions are closely interlinked and mutually conditional. What is more, their successful resolution will determine the political situation throughout the world.
69.	The state of relations between the Soviet Union and the United States remains of paramount importance. These relations, it is obvious, exert a decisive impact on the international atmosphere and on matters of the peace and security of nations in a global context.
70.	A year ago, from this rostrum, the Polish delegation—like, indeed, many other delegations—expressed optimism and hope, which we all shared at the time, in connexion with the signing of the Treaty on the Limitation of Strategic Offensive Arms, SALT II. We trust that the Treaty, which serves not only the vital interests of the two Powers but the cause of world peace and security as well, will be ratified at the earliest possible time.
71.	In December 1979, the Council of the North Atlantic Treaty Organization [NATO] took a decision concerning deployment in Western Europe of new types of nuclear missile weapons. The decision, without any doubt, has become a factor hindering the process of detente, and not on a European scale alone. Dealing as it does a blow at the principle of equal security of the parties, it aims—which is particularly dangerous—at the lowering of the threshold for the use of nuclear weapons. It carries a threat of inconceivable consequences for the nations of Europe and for world peace.
72.	Poland, therefore, supports the constructive proposals of the Soviet Union to their full extent and declares itself in favour of negotiations on nuclear missile weapons in Europe. We welcome the announcement of a prompt commencement of such negotiations and hope for their success.
73.	Seven years have passed since the initiation of the Vienna Talks on the Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe. Poland is unceasingly interested in a prompt and meaningful breakthrough in these talks, so that they produce appropriate agreements. The latest proposals presented by States parties to the Warsaw Treaty constitute another significant step towards bringing the respective positions closer together.
74.	Considering the realities of the situation now obtaining on the European continent, we believe there is urgent need to elaborate a satisfactory negotiating formula concerning military detente and disarmament. This, in our opinion, could be made possible by taking up and developing the idea of a conference on military detente and disarmament in Europe, which has been advanced by the States parties to the Warsaw Treaty. Such a conference should agree upon confidence-building measures and subsequently lead to a reduction of military confrontation and a limitation of military activities in that important part of the world which has the greatest accumulation of dangerous weapons.
75.	In reiterating early this year the proposal to convene the conference, Poland offered to act as host to it in its capital. This would be an honour for our country, and Warsaw, we believe, would be a worthy and proper place to hold such an important international meeting.
76.	Poland will seek a decision during the Madrid meeting which will make it possible to convene such a conference in the shortest possible time. Its deliberations would make a valuable contribution to the consolidation of a broad and positive process, combining political and military detente into one inseparable whole.
77.	Disarmament issues, which are closely linked with the security of nations and with the conditions for their socioeconomic development, have been and continue to be the focus of attention of the States of the world. This was confirmed by the debates and results of the tenth special session of the General Assembly in 1978. I should like to express the conviction that the impulse which that session gave to disarmament negotiations will result shortly in the finalization of new disarmament agreements, including those concerning the prohibition of all nuclear weapon tests, the prohibition of chemical and radiological weapons and the prohibition of new types and new systems of weapons of mass destruction. Poland will continue to act with all determination in this direction.
78.	In the present complex situation, it is important to initiate realistic steps with a view to reducing the danger of war. That is the idea behind the proposals submitted the other day by the Minister for Foreign Affairs of the Union of Soviet Socialist Republics, Andrei Gromyko [6th meeting]. They include most timely postulates concerning non-expansion of existing military political groupings and renunciation, as from 1 January 1981, of the expansion of armed forces and conventional armaments. Other important proposals made by the Soviet Union cover negotiations with a view to granting appropriate guarantees to non-nuclear weapon States as well as the prompt conclusion of an international treaty on the complete and general prohibition of nuclear weapon tests. In our opinion, giving effect to these proposals would considerably reduce the direct threats facing mankind today. They contain an initiative which, when taken up, would give a new, broader dimension to the struggle for a more secure world for us and for the generations to come.
79.	We believe that, in view of the special significance of disarmament in the nuclear field, the strengthening of the regime of non-proliferation of nuclear weapons retains its lasting importance. In this context, it is worth stressing the validity of the idea of nuclear free zones in Europe also, and zones of peace in different regions of the world, for instance, in the region of the Indian Ocean, as well as the validity of the idea of strengthening security assurances to non-nuclear weapon States.
80.	At the recently concluded Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons, we paid special attention to measures aimed at the strengthening of the regime of non-proliferation, which would also be compatible with the interests of peaceful utilization of nuclear energy.
81.	The concern for the future of the world and for the fate of nations makes it imperative to break out of the vicious circle of tensions and conflicts by seeking just and enduring solutions to acute political problems in different regions of the world. In reducing and extinguishing hotbeds of tension and conflict, we recognize an important component of the struggle for the strengthening of international security. To the best of our ability, we have taken and are still taking part in the efforts aimed at their solution pursued both within and outside the United Nations.
82. We fully reaffirm our position concerning a comprehensive and just settlement of the situation in the Middle East, in which the key issue is the question of ensuring independent statehood for the Arab people of Palestine, in accordance with the postulates of the Palestine Liberation Organization [PLO], a settlement that would bring lasting security to all States of the region.
83.	It is imperative to ensure peaceful development, good neighbourly relations and cooperation for all nations of Southeast Asia. A good basis to achieve this has been provided by the proposals of the Socialist Republic of Viet Nam and of a number of other States. The acceptance of political realities, including the recognition of the People's Republic of Kampuchea and its Government and the termination of hegemonistic pressures against the States of IndoChina, constitute an important condition for a process of stabilization and cooperation in the region.
84.	Realism, honesty, the right to progressive transformations and security—these are the guiding elements of our approach to the complex problems of Southwest Asia, including the situation concerning the Democratic Republic of Afghanistan. We support the initiatives of the Government of Afghanistan towards solving the existing issues through mutual recognition, in the spirit of good neighbourliness and cooperation.
85.	On the twentieth anniversary of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, we could not stress more emphatically the need for immediate and final eradication of the remnants of colonialism in southern Africa and of its particularly abhorrent form, apartheid. The elimination of the vestiges of colonialism and of all forms of neo-colonial dependence is also an essential prerequisite for ensuring world peace, justice and the security of nations.
86.	Poland is in full solidarity with the peoples of Africa, Asia and Latin America fighting for their national and social liberation, the consolidation of their statehoods and their socioeconomic development. We feel close to the main themes and objectives formulated by them, inter alia, in the resolutions of the Sixth Conference of Heads of State or Government of Non-aligned Countries, held at Havana from 3 to 9 September 1979.  We highly appreciate the constructive role played by the nonaligned movement in international relations.
87.	We view with understanding and sympathy the economic claims of the developing countries emanating from their long-term legitimate interests and objectives. At the recently concluded eleventh special session of the General Assembly, we presented Poland's position regarding these matters.  To the best of our ability, we shall act jointly in developing a new, just world economic order. Our position of principle has been repeatedly placed on record on various occasions, also in the course of formulating the International Development Strategy for the Third United Nations Development Decade.
88.	We realize the significance of and support the concept of global negotiations on economic cooperation for development. We believe that these negotiations, conducted within the United Nations system, should aim at taking specific action, promoting development of international economic cooperation.
89.	Poland is vitally interested in the expansion of comprehensive cooperation with the countries of Asia, Africa and Latin America. We are linked to many of them by intensive and mutually advantageous trade exchanges and industrial cooperation, as well as collaboration in the sphere of investments, science, technology, culture and training of personnel. We shall consistently strive to expand this cooperation in the spirit of the idea of partnership for development.
90.	I have outlined in general terms Poland's position with respect to the key issues of the international situation as it obtains at present. I realize that I may have left out many important and crucial issues. They will be dealt with, though, by members of my delegation in other statements during the Assembly's current session.
91.	The awareness that we have to live and act in a world full of complex problems and tensions should stimulate us to even more active endeavours. In the interest of world peace and in the interest of progress and mankind's development, the entire international community should concentrate on activities covering these fundamental objectives: we should strive, by way of concrete action, not only to maintain, but greatly to intensify the international dialogue on the basic issues of international security and cooperation; we should bring about, through a cooperative effort, the consolidation of the process of political detente and its extension into the military field; we should make a genuine breakthrough in the efforts to halt the arms race and proceed to real disarmament; we should demonstrate the maximum political goodwill and wisdom in action aimed at reducing tensions and strengthening peace and security in different regions of the world; last but not least, we should strive energetically to overcome the obstacles on the road towards the establishment of a new international economic order based upon the principles of justice and equality and enhancing the solution of difficult and complex problems of socioeconomic development.
92.	Poland appreciates the important role which the United Nations can and should play in the strengthening of peace and security, in the development of friendly relations between nations and in the expansion of international cooperation. What counts is the fullest possible utilization of the possibilities offered by the constitution of the Organization; the Charter of the United Nations, in initiating actions of both global and complementary regional dimensions, for peace is an indispensable prerequisite for the successful solution of other pressing international problems, in particular for accelerating socioeconomic development.
93.	In the course of the 35 years of existence of the Organization, the world has time and again lived through difficult moments. Thanks to joint efforts, we have managed so far to weather the crises. The United Nations has taken an active part in these efforts, becoming ever stronger and richer with new experience. Today, the Organization is faced with particularly important tasks. In declaring my country's readiness to cooperate, I wish to stress that Poland has followed, is following and will continue to follow a policy of respect for and realization of the purposes and principles of the Charter of the United Nations. As a European State, it will at the same time strive for a full and integrated implementation of the Final Act of the Conference on Security and Cooperation in Europe. It is in this spirit that the Polish delegation intends to play a constructive part in the current session of the General Assembly and will do all it can to contribute to its successful work and fruitful results.
